Citation Nr: 1007892	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).   In the rating decision, the RO 
declined to reopen the Veteran's claims of entitlement to 
service connection.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2004, the RO declined to reopen the Veteran's 
claim of entitlement to service connection for hearing loss 
and the Veteran did not timely appeal this rating decision.

2.  In October 2004, the RO denied the Veteran's claim of 
entitlement to service connection for tinnitus and the 
Veteran did not timely appeal this decision.

3.  Evidence received since the October 2004 rating decision 
raises a reasonable possibility of substantiating the claims.  




CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied entitlement 
to service connection for tinnitus and declined to reopen the 
claim for service connection for hearing loss is final.  
38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  Evidence received since the October 2004 rating decision 
is new and material with respect to the issues of service 
connection for tinnitus and for hearing loss.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

With respect to the Veteran's petition to reopen his 
previously denied claims, as the Board finds that new and 
material evidence has been received and has reopened his 
underlying service connection claims, the full benefit sought 
with respect to this issue on appeal has been granted and 
there is no prejudice to the Veteran under VA's duties to 
notify and assist.  As such, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).




Claims to Reopen

The Veteran filed a claim of entitlement to service 
connection for "hearing loss, left ear" in January 1987.  
This claim was denied in an April 1987 rating decision on the 
basis that hearing loss was not shown by the evidence of 
record; the Veteran did not timely appeal the decision.  In 
July 2004, he filed a claim for service connection for 
tinnitus and "hearing loss."  The RO subsequently issued an 
October 2004 rating decision, declining to reopen a claim for 
hearing loss on the basis that the Veteran had not submitted 
any additional medical evidence since the April 1987 
decision.  In the same rating decision, the RO also denied 
the claim for service connection for tinnitus on the basis 
that there was no medical evidence of that disability.  The 
Veteran did not appeal either determination. 

In general, unappealed rating decisions are final.  See 
38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

In September 2006, the Veteran filed an application to reopen 
his claims of entitlement to service connection for bilateral 
tinnitus and bilateral hearing loss.  By a rating decision 
issued in January 2007, the RO denied the Veteran's petition.  
The Veteran filed a timely notice of disagreement (NOD) in 
March 2007.

Notwithstanding the RO's January 2007 denial, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before it may consider the underlying claims on 
their merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence 
to be sufficient to reopen a previously denied claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).   Furthermore, 
"material evidence" could be "some new evidence [that] may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

The evidence on file at the time of the October 2004 rating 
decision consisted of the Veteran's service treatment records 
and DD-214.  The service treatment records show that his ears 
were evaluated (including spoken and whispered voice tests) 
as normal during a September 1961 enlistment examination.  
The Veteran did not self report any ear, nose, or throat 
trouble at the time of that examination or at his separation 
examination in 1962.  The August 1962 separation examination 
(which included whispered voice test) also reflects normal 
ears.  The Veteran's DD-214 indicates that he served as an 
auto repairman during service.  

Additional evidence received since October 2004 consists of a 
partial record from a May 2006 private audiological 
examination, the report of a January 2007 VA examination, and 
lay statements.

The Veteran submitted one page of a May 2006 report from a 
private physician with his September 2006 application to 
reopen his claims.  The submitted portion of the report 
reflects diagnoses of sensorineural hearing loss and 
tinnitus.  Hearing loss was described as fairly symmetric 
with a notch consistent with noise-induced hearing loss.  The 
physician noted that the Veteran described a history of 
artillery exposure; the report states "it is clear he had 
insufficient ear protection."  Tinnitus was described as 
"unchanged in character since it first began in 1962."  The 
physician opined that "tinnitus is almost certainly related 
to the patient's noise exposure in the military and certainly 
this has probably contributed to his hearing loss as well."  

In January 2007, the Veteran was afforded a VA audiological 
examination, which resulted in a diagnosis of a mild to 
severe sloping sensory hearing loss, bilaterally.  The 
examiner noted that the Veteran reported experiencing 
tinnitus with an onset of ten (10) years before the 
examination.  Due to this chronology of tinnitus 
manifestation, the examiner opined that disability was not 
likely a result of military acoustic trauma.  The report 
further reflects that the Veteran stated that he had a family 
history of hearing loss and denied all other causes of 
hearing loss, but reported his occupation as a farmer as well 
as participation in recreational hunting.  The examiner 
stated that whisper tests performed in service are not 
considered valid hearing tests and, as a result, the 
Veteran's in-service whisper evaluations did not rule out the 
existence of hearing loss.  However, the examiner also noted 
that the Veteran's military occupational specialty (MOS) was 
for an "ordinance supply specialist," which was "not 
typically associated with noise exposure," and provided an 
opinion against the claim based on the Veteran's post-
military noise exposure and that he "waited over 40 years 
before claiming service connected hearing loss."

On his March 2007 NOD, the Veteran stated that he did not 
believe his hearing loss and tinnitus were attributable to 
his occupation as a farmer or his recreational hunting 
because his tractor cab is soundproof and he wears hearing 
protection when he hunts.  In January 2008, J.V. submitted a 
statement indicating that the Veteran wore ear plugs when 
working on the farm and used a tractor with a cab.  On his 
January 2008 Substantive Appeal (VA Form 9), the Veteran 
stated that his exposure to hazardous military noise when 
delivering loads of ordnance to firing ranges caused his 
hearing loss and tinnitus.  

Both VA and private examination reports reflect diagnoses of 
the claimed disabilities.  Although the VA examiner provided 
an opinion against the claim, the private physician stated 
that the current diagnoses were related to the Veteran's 
service and the Veteran has provided a description of his in 
service noise exposure.  This evidence is new and material: 
the Veteran had not previously provided a description of his 
service noise exposure, evidence of diagnoses, a medical 
opinion providing a nexus between the diagnoses and his 
service.  Per Justus, 3 Vet. App. at 513, this evidence is 
presumed credible in support of a claim to reopen.  As such, 
these statements raise a reasonable possibility of 
substantiating the claims.  Therefore, as new and material 
evidence has been submitted, the claims for entitlement to 
service connection for tinnitus and hearing loss are 
reopened.  38 C.F.R. § 3.156(a).

ORDER

The claim to reopen the issue of entitlement to service 
connection for hearing loss is granted.

The claim to reopen the issue of entitlement to service 
connection for tinnitus is granted.


REMAND

The Board has determined that additional development of the 
claims is necessary before appellate review.  

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment and all identified private treatment records.  

As noted above, the Veteran has alleged that he experiences 
tinnitus and hearing loss as the result of in-service 
exposure to loud noise from explosions heard while delivering 
ordnance on firing ranges.  He has submitted a partial 
private medical record in support of his claims.  The partial 
record consists of a single page (identified on the document 
as page three (3)) from a May 2006 private audiological 
report authored by Dr. Humphrey.  The record indicates that 
the Veteran had been seen on prior occasion, and received an 
earlier audiogram and an examination by Dr. Spake.  However, 
the claims file does not reflect that the RO made any attempt 
to obtain the entire May 2006 report or any other relevant 
private medical records.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As the Veteran has presented a medical opinion 
supporting his claims for service connection, an examination 
is merited.  

The Veteran was provided a VA examination in January 2007.  
The Veteran's authorized representative contended in a 
January 2010 appellate brief that the claim was not developed 
in accordance with an August 2009 training letter from the 
Director of the Compensation and Pension Service (Training 
Letter 09-05).  Although the Board notes that, per 38 C.F.R. 
§ 19.5, it is not bound by training letters, it finds the 
2007 VA examination insufficient for rating purposes.

Although the report of the 2007 VA examination states that 
the claims file was reviewed, the examiner stated that the 
Veteran's MOS code was for an "ordinance supply 
specialist," but the DD-214 states the code was 635.10 for 
automotive repair specialist.  The examiner also noted that 
the Veteran reported tinnitus onset of ten (10) years 
earlier, but did not discuss evidence of record reflecting an 
earlier onset.  As explanation for his opinion, the examiner 
noted that the Veteran waited more than 40 years to file a 
claim, which reveals lack of awareness of the claim filed in 
1987.  The examiner did not discuss the private medical 
evidence of record.  


Further, the January 2007 examiner identified himself as a 
doctor of psychology and 38 C.F.R. § 4.85(a) states that only 
qualified audiologists may perform compensation and pension 
examinations.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
treatment and/or evaluation from Doctors 
Humphrey and Spake.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then attempt to 
obtain these records.  If the records are 
obtained, they must be associated with 
the claims folder; if the records are not 
obtained, the RO must notify the Veteran 
that the attempts were not successful.

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the Veteran will be afforded an 
new examination, in compliance with 38 
C.F.R. § 4.85(a) and Martinak v. 
Nicholson, 21 Vet. App. 447 (2007)),  to 
ascertain whether any current tinnitus or 
hearing loss is related to his service. 
The following considerations will govern 
the examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address, with respect 
to each ear, whether any diagnosed 
disability is the result of injury 
or disease (to particularly include 
the alleged in-service noise 
exposure) incurred or aggravated by 
his service.  If the examiner is 
unable to make a determination 
without resorting to mere 
speculation, the examiner should so 
state.  A rationale must be provided 
for any findings rendered.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus.  If the 
benefits sought on appeal remain denied, 
the Veteran must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


